DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 03 December 2020. Claims 1-35 have been presented in the application, of which, claims 1, 18, 20 and 23 are currently amended and claims 2-17, 19, 21-22, 24-35 are original. Accordingly, pending claims 1-35 are addressed herein.
Response to Arguments
On pages 11-12, Applicant argues that the “suspension operation unit” in claims 34-35 should not be interpreted under 35 U.S.C. 112(f). The examiner disagrees. The suspension operation unit invokes 35 U.S.C. 112(f) because each prong of the 3-prong analysis in MPEP 2181(I) are met. Prong (A) is met because the “suspension operation unit” uses the word “unit” as a generic placeholder, prong (B) is met because the generic placeholder is modified by the functional language requiring the suspension operation unit to be “operable by a rider of the bicycle” and prong (C) is met because the generic placeholder is not modified by sufficient structure, material or acts for performing the claimed function. 	
	On pages 12-14, Applicant asserts that claims 1-19, 22, 28-29 and 33-35 are not indefinite. Applicant mischaracterizes the position taken by the examiner on pages 3-4 of the Office action mailed 18 September 2020. According to Applicant on page 13, the Office action “appears to indicate that the components recited as changing the operation state must include the input unit and the rear wheel, because the input unit and the rear wheel are used for the determination to change the operation state.” Nowhere does the Office action indicate that the components must include the input unit and 
	Applicant again mischaracterizes the position taken by the examiner on pages 3-4 of the Office action mailed 18 September 2020. According to Applicant on page 13, the Office action “appears to allege that because the determination of the state of the rear wheel requires sensors for the rear wheel and input unit (to determine whether the rear wheel is motionless, moving backwards or coasting and that there is no input to the input unit), then sensing the rear wheel and input unit is necessarily present when determining movement to control the suspension.” Nowhere does the Office action allege that the rear wheel and input unit is necessarily present. The examiner’s position is that the claims are indefinite because it is unclear which recited components are required by the claims.
	Applicant attempts to resolve the indefiniteness of the claims by suggesting that the examiner interpret the claims to require two separate determinations. Referring again to page 13, Applicant argues “claim 1 is configured to make two separate determinations, and the components being detected are different in each determination. The first determination is of the state of the rear wheel and uses the rear wheel and the input unit. The second determination is the detected movement to control the suspension and uses at least one of the input unit, the transmission mechanism, the front wheel and the rear wheel.” Applicant’s argument is not persuasive because nothing in the claims requires two separate determinations. The claims are indefinite because it is unclear what is required by the claims.	
On page 14, Applicant asserts that claims 18-19 are not indefinite because the specification has adequate written description. Applicant’s argument is not persuasive. The limitations on lines 3-5 of claim 18 require that the electronic controller is configured to change the operation state of the suspension if at least one of (A) the input unit, (B) the transmission mechanism, (C) the front wheel and (D) the rear wheel is moved. Since the claim recites the words “at least one of” on line 4, the broadest reasonable interpretation of lines 3-5 includes fifteen possible combinations of elements. These element 
When the element combination on lines 3-5 is A alone, B alone, C alone, D alone, AB, AC, BC, BD, CD, ABC, ACD or BCD, what effect do lines 5-7 have on the scope of the claim? Are the limitations on lines 5-7 intended to further limit combination of elements introduced on lines 3-5? Are the limitations on lines 5-7 intended as alternative that are only applicable when the combination of elements on lines 3-5 include both movement of the input unit and the rear wheel? Applicant’s claim construction requires the reader to either (i) assume that the limitations on lines 5-7 are intended to further limit the fifteen possible combinations to combinations that only include movement of (A) the input unit and (D) the rear wheel, or (ii) assume that the limitations on lines 5-7 only apply when the fifteen combination of elements on lines 3-5 include movement of (A) the input unit and (D) the rear wheel. As such, the metes and bounds of the claim are unclear. 
In response to Applicant’s arguments on page 14, the rejection of claims 33-35 under 35 U.S.C. 112(b) as being indefinite has been withdrawn.
On pages 14-17, Applicant argues that claims 1-22, 28-29 and 34 are not anticipated by Miyoshi (US 2001/0030408 A1). On pages 14-15, with respect to claim 1, Applicant argues that “Miyoshi fails to disclose determining whether the rear wheel 19 is in a state in which the rear wheel is not rotated by the driving force that is input to the input unit. Miyoshi is silent regarding the controller 18 determining a state in which the rear wheel 19 is not rotated by the driving force input to the input unit, and then detecting movement of at least one of the input unit, the transmission mechanism, the front wheel and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 15-16, Applicant argues that Miyoshi does not anticipate amended claim 20 because Miyoshi does not disclose that the information reflecting the road surface state includes a “change amount” in vehicle speed of the bicycle. The examiner disagrees. Miyoshi’s acceleration in paragraphs 0062 and 0066-0067 is equivalent to Applicant’s change amount in vehicle speed because acceleration is a measure of the amount of change in velocity over a period of time. 
Applicant’s arguments on page 16 with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments on pages 17-18 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19, 22, 28-29 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-19, 22, 28-29 and 33-35, the limitation requiring “an electronic controller that changes an operation state of the suspension in accordance with movement of at least one of the input unit, the transmission mechanism, the front wheel and the rear wheel upon determining the rear wheel is in a state in which the rear wheel is not rotated by the driving force that is input to the input unit” on lines 6-9 of claim 1 render claims 1-19, 22, 28-29 and 33-35 indefinite. That is, the claims are indefinite because the claim initially requires an electronic controller that changes “an operation state of the suspension in accordance with at least one of the input unit, the transmission mechanism, the front wheel and the rear wheel” and then requires that the electronic controller changes the operation state of the suspension […] “upon determining the rear wheel is in a state in which the rear wheel is not rotated by the driving force that is input to the input unit.” 
The broadest reasonable interpretation of: an electronic controller that changes an operation state of the suspension in accordance with movement of at least one of (A) the input unit, (B) the transmission mechanism, (C) the front wheel and (D) the rear wheel…” includes fifteen possible component combinations. These element combinations are A alone, B alone, C alone, D alone, AB, AC, AD, BC, BD, CD, ABC, ABD, ACD, BCD, or ABCD. Eleven of these fifteen component combinations (i.e., A alone, B alone, C alone, D alone, AB, AC, BC, BD, CD, ABC and BCD) do not include both rear wheel D and input unit A while four of the fifteen component combinations (i.e., AD, ABD, ACD and ABCD) include both rear wheel D and input unit A. 
The claims are indefinite because it is unclear whether the phrase “…upon determining the rear wheel is in a state in which the rear wheel is not rotated by the driving force that is input to the input unit” requires the “at least one of the input unit, the transmission mechanism, the front wheel and the rear wheel” to require both the input unit and the rear wheel -OR- whether the phrase “upon determining the rear wheel is in a state in which the rear wheel is not rotated by the driving force that is input to the input unit” is an alternative limitation required only when the at least one of the input unit, the transmission mechanism, the front wheel and the rear wheel” include both the input unit and the rear wheel. As such, the claims 
	Regarding claims 18-19, the claims require that “the electronic controller is configured to change the operation state of the suspension if at least one of the input unit, the transmission mechanism, the front wheel and the rear wheel is moved while the rear wheel in a state in which the rear wheel is not rotated by the driving force that is input to the input unit and the driving force is greater than or equal to a predetermined driving force” on lines 2-6 of claim 18. 
The limitations on lines 3-5 of claim 18 require that the electronic controller is configured to change the operation state of the suspension if at least one of (A) the input unit, (B) the transmission mechanism, (C) the front wheel and (D) the rear wheel is moved. Since the claim recites the words “at least one of” on line 4, the broadest reasonable interpretation of lines 3-5 includes fifteen possible combinations of elements. These element combinations are A alone, B alone, C alone, D alone, AB, AC, AD, BC, BD, CD, ABC, ABD, ACD, BCD, or ABCD. 
The limitations on lines 5-7 of claim 18 require “…while the rear wheel is in a state in which the rear wheel is not rotated by the driving force that is input to the input unit and the driving force is greater than or equal to a predetermined driving force.” It is unclear what effect the limitations on lines 5-7 have on the claim when the combination of elements on lines 3-5 are anything other than AD, ADB or ABCD. That is, when the element combination on lines 3-5 is A alone, B alone, C alone, D alone, AB, AC, BC, BD, CD, ABC, ACD or BCD, what effect do lines 5-7 have on the scope of the claim? Are the limitations on lines 5-7 intended to further limit combination of elements introduced on lines 3-5? Or, are the limitations on lines 5-7 intended as alternative that are only applicable when the combination of 
Regarding claims 34-35, the claim limitations reciting “a suspension operation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description fails to disclose a specialized step-by-step algorithm for performing the computer-implemented function. See MPEP 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-22, 28-29 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi (US 2001/0030408 A1).
Regarding claims 1-2, Miyoshi discloses a bicycle control device for a bicycle including a front wheel, a drive train, and a suspension, the drive train including an input unit to which a driving force is input, a rear wheel to which the driving force is transmitted, and a transmission mechanism that transmits the driving force that is input to the input unit to the rear wheel, the bicycle control device comprising: an electronic controller (Figs. 1-3, element 18) that changes an operation state of the suspension (Figs. 4-5, element 14, 16, 50) in accordance with movement of at least one of the input unit (Figs. 1-2 and 9-10, element 26, 27), the transmission mechanism (Figs. 1-2 and 8-10, element 22-26, 28, 31-35, 43), the front wheel (Figs. 1-2 and 6-8, element 20) and the rear wheel (Figs. 1-2, element 19) upon determining the rear wheel is in a state in which the rear wheel is not rotated by the driving force that is input to the input unit (paragraph 0056-0063, 0074).
Regarding claim 3, Miyoshi discloses the bicycle control device according to claim 1 above, further comprising: a first detector (Fig. 8, element 42”) that detects movement of at least one of the 
Regarding claims 4-6, 10-15, 17, Miyoshi discloses the bicycle control device according to claim 3 above, wherein the first detector includes a rotation sensor (Fig. 8, element 42”) that detects rotation of a rotation portion of at least one of the input unit, the transmission mechanism, the front wheel, and the rear wheel (paragraph 0069). Note that claims 5-6, 10-15 and 17 are required in the alternative only by claim 1. 
Regarding claim 7, Miyoshi discloses the bicycle control device according to claim 4 above, wherein the rotation portion includes a crank (Fig. 2, element 26); and the rotation sensor includes a crank rotation sensor (Fig. 8, element 42”) that detects rotation of the crank (paragraph 0058 and 0069).
Regarding claim 8, Miyoshi discloses the bicycle control device according to claim 7 above, wherein the crank rotation sensor is configured to detect rotation of the crank (via Fig. 8, element 46”) relative to a frame (Fig. 2, element 12a) of the bicycle (Fig. 2, element 10; paragraph 0069).
Regarding claim 9, Miyoshi discloses the bicycle control device according to claim 7 above, wherein the crank rotation sensor detects rotation of the crank relative to a bottom bracket (Fig. 8, element 23) coupled to a frame (Fig. 8, element 12a) of the bicycle (paragraph 0069).
Regarding claim 16, Miyoshi discloses the bicycle control device according to claim 3 above, wherein the input unit includes a pedal (Figs. 1-2 and 9-10, element 27), and the first detector includes a pedal movement sensor (Fig. 8, element 42” and 46”) that detects movement of the pedal about a crankshaft (paragraph 0069).
Regarding claim 18, Miyoshi discloses the bicycle control device according to claim 1 above, wherein the electronic controller is configured to change the operation state of the suspension if at least one of the input unit (Figs. 1-2 and 9-10, element 26, 27), the transmission mechanism, the front wheel 
Regarding claim 19, Miyoshi discloses the bicycle control device according to claim 18 above, further comprising a driving force sensor (Fig. 9, element 43”, 48” and 49”) that detects the driving force that is input to the input unit (paragraph 0072).
Regarding claim 20, Miyoshi teaches a bicycle control device comprising: an electronic controller (Figs. 1-3, element 18) that changes an operation state of a suspension (Figs. 1-2, elements 14, 16) of a bicycle (Figs. 1-2, element 10) in accordance with information (Fig. 1, element 41-45) reflecting a state of a road surface on which the bicycle travels (paragraph 0056-0068); the information reflecting the road surface state including at least one of impact applied to a handlebar of the bicycle, a change amount in depression force applied to a pedal of the bicycle, a change amount in driving force applied to a crank of the bicycle, a change amount in vehicle speed of the bicycle (acceleration, the change amount of vehicle speed/velocity over a period of time), a change amount in angular speed of at least one wheel of the bicycle, a change amount in angular speed of the crank of the bicycle, and pressure applied to the at least one wheel (paragraph 0018, 0062, 0066, 0067).
Regarding claim 21, Miyoshi disclose the bicycle control device according to claim 20, further comprising a second detector (Fig. 1, element 41) that detects the information reflecting the road surface state, and the electronic controller being configured to change the operation state of the suspension based on a detection result of the second detector (paragraph 0063).
Regarding claim 22, Miyoshi disclose the bicycle control device according to claim 1, wherein the suspension includes at least one of a front suspension (Fig. 1, element 14) and a rear suspension (Fig. 1, element 16; paragraph 0056-0057).
Regarding claim 28, Miyoshi discloses the bicycle control device according to claim 1 above, wherein the suspension includes a first portion and a second portion fitted to the first portion and movable relative to the first portion (paragraph 0083-0084), and the operation state of the suspension includes a lock state in which relative movement of the first portion and the second portion is restricted and an unlock state in which relative movement of the first portion and the second portion is permitted (paragraph 0091).
Regarding claim 29, Miyoshi discloses the bicycle control device according to claim 28 above, wherein the unlock state includes a first unlock state and a second unlock state in which the first portion and the second portion relatively move more easily than in the first unlock state (paragraph 0060, 0091).
Regarding claim 34, Miyoshi teaches the bicycle suspension system including the bicycle control device according to claim 1 above, the bicycle suspension system further comprising: a suspension operation unit (Fig. 11, element D, 44, 45) operable by a rider of the bicycle (paragraphs 0076-0077); a generator (Fig. 1, element 21) that generates power in a case in which the suspension operation unit is operated (paragraph 0060); and a suspension operation signal transmitter that transmits a suspension operation signal in accordance with an operation of the suspension operation unit using the electric power generated by the generator, wherein the bicycle control device further includes a suspension operation signal receiver that receives the suspension operation signal, and the electronic controller is configured to execute a manual control mode that changes an operation state of the suspension based on the suspension operation signal (paragraphs 0060-0063, 0075-0077, 0084, 0091).
Claim(s) 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walthert et al. (US 2016/0339990 A1).
Regarding claim 23, Walthert et al. disclose a bicycle control device comprising: an electronic controller (Figs. 1-2, element 12, 46, 60, 3001 and/or 408) that changes an operation state (damper 
Regarding claim 24, Walthert et al. disclose the bicycle control device according to claim 23 above, wherein the information reflecting the road surface state includes at least one of impact applied to a handlebar of the bicycle, impact applied to a front fork (Fig. 1, element 114) of the bicycle (paragraph 0065), impact applied to a frame of the bicycle, irregularity in changes in depression force applied to a pedal of the bicycle, irregularity in changes in driving force applied to a crank of the bicycle, irregularity in vehicle speed of the bicycle, irregularity in angular speed (traveling speed) of at least one 
Regarding claim 25, Walthert et al. disclose the bicycle control device according to claim 24 above, further comprising a second detector (sensors detecting road hazards 801 and/or 811 via Fig. 2, 403, 424 and/or 434-444) that detects the information reflecting the road surface state (uneven ground), and the electronic controller being configured to change the operation state of the suspension based on a detection result of the second detector (paragraph 0127-0138).
Regarding claim 26, Walthert et al. disclose the bicycle control device according to claim 23 above, wherein the suspension includes at least one of a front suspension (Fig. 1, element 100, 114) and a rear suspension (Fig. 1, element 100, 115), and the switching information includes at least one of the information reflecting the road surface state (Fig. 2a, element 801, 811) and the information related to the traveling state (traveling speed) and at least one of an operation state (damper settings and/or spring characteristic) of the front suspension and an operation state of the rear suspension (paragraph 0058, 0065, 0100, 0108-0127, 0143-0146).
Regarding claim 27, Walthert et al. disclose the bicycle control device according to claim 26 above, wherein the suspension includes both of the front suspension (Fig. 1, element 100, 114) and the rear suspension (Fig. 1, element 100, 115), and the switching information includes at least one of the information reflecting the road surface state (Fig. 2a, element 801, 811) and information related to the traveling state (traveling speed) and a combination of the operation state of the front suspension and the operation state of the rear suspension (paragraph 0058, 0065, 0100, 0108-0127, 0143-0146).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2001/0030408 A1) as applied to claim 1 above, and further in view of Sohn (US 2011/0227425 A1).
Regarding claim 33, Miyoshi teaches the bicycle control device as applied to claim 1 above, wherein the suspension includes an actuator (Figs. 3-4, element 62) that changes the operation state using power generated by a generator (Fig. 3, element 21; paragraphs 0060, 0084, 0091). While Miyoshi teaches changing the operation state using power generated by generator 21, Miyoshi is silent regarding the suspension including a generator that generates electric power as the suspension moves.
Sohn teaches a generator (Fig. 1, element 130) and a technique for generating electric power from a suspension (Fig. 1, element 100) as the suspension moves (paragraph 0017-0018). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Sohn to the prior art system taught by Miyoshi. That is, it would have been obvious to configure the prior art system taught by Miyoshi to generate electric power as suspension 14, 16 moves by applying the well-known technique taught by Sohn. Application of the well-known technique taught by Sohn to the prior art system taught by Miyoshi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill and because such application would have yielded predictable results. The predictable results including: the bicycle suspension system further comprising: the suspension including a generator that generates electric power as the suspension moves and an actuator that changes the operation state using the electric power generated by the generator.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2001/0030408 A1) as applied to claim 1 above, and further in view of Plantet et al. (US 2011/0095507 A1)
Regarding claim 35, Miyoshi teaches the bicycle suspension system including the bicycle control device according to claim 1 above, the bicycle suspension system further comprising: a suspension operation unit (Fig. 11, element D, 44, 45) operable by a rider of the bicycle (paragraphs 0060-0063, 0075-0077); a suspension operation signal transmitter that transmits a suspension operation signal in accordance with an operation of the suspension operation unit through wired communication (paragraph 0060-0063, 0075, 0084), wherein the bicycle control device further includes a suspension operation signal receiver that receives the suspension operation signal suspension operation signal transmitter from the suspension operation signal transmitter (paragraph 0084), and the electronic controller is configured to execute a manual control mode that changes an operation state of the suspension based on the suspension operation signal (paragraph 0028, 0084, 0091).
Miyoshi is silent regarding the communication from suspension operation signal transmitter being wireless. However, prior to Applicant’s effective filing date, techniques for transmitting signals using a wireless transceiver were exceedingly well known. For example, Plantet et al. teach a technique for transmitting signals using a wireless transceiver (paragraph 0063). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Plantet et al. to the prior art system taught by Miyoshi. That is it would have been obvious to replace the prior art wired transmitter taught by Miyoshi with the well-known wireless transceiver taught by Plantet et al. Such a simple substitution would have been obvious because such substitution would have been well within the level of skill of the person having ordinary skill in the art and because such a simple substitution would have yielded predictable results. The predictable results including: a suspension operation signal transmitter that transmits a suspension operation signal in accordance with an operation of the suspension operation unit through wireless communication.
Allowable Subject Matter
Claims 30-32 are allowed.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Dale Moyer/Primary Examiner, Art Unit 3664 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Walthert et al. misidentifies suspension control 300 as suspension control 200 in paragraph 0105.